Citation Nr: 1213029	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for a chronic lung disability, to include as secondary to rheumatoid arthritis and herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from February 1968 to February 1970.  Service in the Republic of Vietnam is indicated by the evidence of record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on brokerage for the RO in Louisville, Kentucky.

This case was previously before the Board in October 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO has not substantially complied with the mandates of the October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2010, the appellant stated that his back was covered with scars from cysts and boil-like blisters.  He also stated that he had spots on his liver and both kidneys.  He stated that he believed that being exposed to Agent Orange in Vietnam caused the problems with his health.  A claim for entitlement to service connection for cysts was denied in November 2005.  A claim for entitlement to service connection for a skin condition and its resultant scarring was denied in October 2007.  The appellant's claims to reopen the claims for entitlement to service connection for cysts and a skin condition were subsequently denied in a July 2008 rating decision.  The appellant's November 2010 statement indicates that he would like to reopen the claims for entitlement to service connection for cysts and a skin condition.   

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for cysts and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition and its resultant scarring have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 remand, the Board remanded the case, in part, to obtain a VA opinion as to the etiology of the appellant's diagnosed rheumatoid arthritis and restrictive lung disease.  The Board requested that the VA examiner opine as to whether the appellant's diagnosed rheumatoid arthritis was at least as likely as not related to his military service, to include his presumed exposure to herbicides in Vietnam.  The VA examiner was also requested to opine as to whether it was at least as likely as not that the appellant's restrictive lung disease, or any other diagnosed chronic lung disability was related to his military service, to include his presumed herbicide exposure therein.  Finally, if the VA examiner found that the appellant's rheumatoid arthritis was at least as likely as not related to his military service, he was instructed to opine as to whether it was at least as likely as not that the appellant's rheumatoid arthritis either proximately caused or chronically aggravated a lung disability.  

A VA opinion was provided in November 2010.  In regard to the etiology of the appellant's rheumatoid arthritis, the VA examiner stated that the proper medical opinion that would provide an answer to the above question was that it would require resort to mere speculation since there was no way of telling for certain at this time the etiology of the rheumatoid arthritis.  However, the VA examiner added that it was brought to the examiner's attention that this response was not acceptable, even though it was appropriate with other examinations.  The VA examiner stated that given that rheumatoid arthritis was not seen as a presumptive condition related to herbicide exposure and given the fact that the disease was extremely complex with multiple possible etiologies, the opinion was that it was less likely as not caused by or related to military service.  The VA examiner also stated that he was not able to see documentation of rheumatoid arthritis in the service or within one year or so after separation.  

In regard to the etiology of the appellant's restrictive lung disease, the VA examiner stated that the proper medical opinion that would provide an answer to the above question was that it would require resort to mere speculation since there was no way of telling for certain at this time the etiology.  However, the VA examiner added that it was brought to the examiner's attention that this response was not acceptable, even though it was appropriate with other examinations.  The VA examiner stated that given that the above lung disorders were not recognized as presumptive conditions related to herbicide exposure and  given the fact that the disease was extremely complex with multiple possible etiologies, the opinion was that it was less likely as not caused by or related to military service.  

The Board finds that the November 2010 VA examiner's opinions are inadequate.  The VA examiner did not provide sufficient rationales for his opinions that the appellant's rheumatoid arthritis and restrictive lung disease were not related to service, to include exposure to herbicides.  Simply stating that the disabilities are not recognized as presumptive conditions related to herbicide exposure does not respond to the Board's request for a medical opinion as to whether the disabilities were related to the appellant's exposure to herbicides in Vietnam.  In addition, stating that the diseases were extremely complex with multiple possible etiologies does not indicate why they were less likely than not related to service.  The VA examiner also appeared to believe that he could not opine that he could not provide an answer without resort to speculation.   However, a statement that an opinion cannot be provided without resort to mere speculation is permissible, if it is clear that the procurable and assembled data was fully considered and the basis of the opinion is provided by the examiner or is apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the November 2010 VA opinion is inadequate, the case must be remanded.  

The Board notes that in a November 2010 statement, the appellant stated that he has been on disability since January 2006.  A statement from S.S. also indicates that the appellant is on disability.  As such, VA has been put on notice of the possible existence of relevant Social Security Administration (SSA) records.  The claims folder does not reflect that the RO requested the records from SSA.  Because the appellant's statements indicate that he may be receiving SSA disability benefits and the records may be pertinent to the adjudication of the appellant's claim, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including any medical records used to make the decision.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  Also, provide the appellant with notice of any inability to obtain these records.

2.  After any Social Security Administration records have been associated with the claims file, VBA should arrange for a health care provider with appropriate expertise (other than the VA clinician who provided the Novmber 2010 opinion) to review the appellant's VA claims folder and provide an opinion, with supporting rationale, as to: 

(1) Whether the appellant's diagnosed rheumatoid arthritis is at least as likely as not (50 percent probability or greater) related to his military service, to include his presumed exposure to herbicides in Vietnam;

(2) Whether it is at least as likely as not that the appellant's restrictive lung disease, or any other diagnosed chronic lung disability, is related to his military service, to include his presumed herbicide exposure therein;

(3) If the answer to the first question is positive, the VA examiner should opine as to whether it is at least as likely as not that the appellant's rheumatoid arthritis either proximately caused or chronically aggravated a lung disability.  

If the reviewing examiner finds that physical examination of the appellant and/or diagnostic testing is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for rheumatoid arthritis, to include as due to in-service exposure to herbicides, and entitlement to service connection for a chronic lung disability, to include as secondary to rheumatoid arthritis and herbicide exposure.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



